Citation Nr: 0513930	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  98-08 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 3 to April 26, 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 decision by the RO in Providence, 
Rhode Island, which denied service connection for PTSD.

In July 2000, the Board granted the veteran's motion to have 
his case advanced on its docket.  The Board remanded the case 
in December 2001, to schedule a requested hearing.  The 
veteran had a videoconference hearing before the undersigned 
Veterans Law Judge in April 2002.  A transcript of this 
hearing is of record.

The Board undertook development in accordance with authority 
granted by 38 C.F.R. § 19.9(a)(2) (2003).  This regulation 
was subsequently invalidated.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Board remanded the case in July 2003, for the RO 
to consider evidence developed by the Board.  The Board again 
remanded the case in March 2004 in order to obtain the 
veteran's records from the Social Security Administration and 
to obtain a VA medical opinion with regard to the issue on 
appeal.

During the course of this appeal, the veteran's 
representative submitted a statement in June 1999 in which he 
raised an issue relating to a total disability rating based 
on individual unemployability (TDIU).  Additionally, in a 
statement from the veteran dated September 2000, he raised a 
claim regarding entitlement to service connection for a 
deviated nasal septum.  As these issues are not currently in 
appellate status they are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD, secondary to 
personal assault.

In a March 2005 statement the veteran, he reported monthly 
treatment for PTSD by Guillermo Gonzalez, M.D.  The most 
current record of treatment by Dr. Gonzalez which is 
associated with the veteran's claims file is dated in June 
2003.  VA is obligated to undertake reasonable efforts to 
obtain outstanding, potentially relevant records of which it 
has been put on notice.  See 38 U.S.C.A. § 5103A(a), (b) 
(West 2002).

Accordingly, this case is remanded for the following actions:

1.  Contact Guillermo Gonzalez, M.D., 
P.O. Box 3021, New Bedford, MA 02741, 
and request copies of all records of 
treatment for the veteran's psychiatric 
disorder from June 2003 to the present.

2  Then re-adjudicate the claim, and if 
it remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




